DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 1/04/2021.
Currently claims 11-12, 14-19 are pending.  Claims 1-10, 13 and 20 have been cancelled.
The following rejections are maintained with response to arguetmsn following.
This action is FINAL.  
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Freeman et al. (US Patent Application Publication 2015/0210769 effective filing date 1/24/2014) in view of Gatalica et al. (US Patent application 2017/0175197 effective filing 1/29/2015) and  Grigoriadis et al. (BMC Genomics 2012 Vol 13 p. 619).  
The claims are interpreted as requiring administration of PD1 or PDL1 inhibitor and JAK2 inhibitor to a mammal identified as having triple negative breast cancer (e.g. lacking expression of ER, PgR, and HER2) and a copy number amplification of PDL1, PDL2 and JAK2 genomic nucleic acids.  The claims do not require any detection steps but rather “identified” and as such it would encompass any mammal group that would have at least one patient with those characteristics.
	With regard to claim 11, the art teaches that the ordinary artisan would treat high risk breast cancer by administration of PD1 or PDL1 inhibitors and JAK2 inhibitors.  It is noted that the claims do not require these inhibitors to be provided at the same time but rather, requires administration of each to the mammal.  
	With regard to claim 11, Freeman teaches that cancers can be treated including triple negative breast cancer (para 147 and 216).  Freeman teaches that treatment includes the PD-1 inhibitor and PD-L1 inhibitors (para 516).  Freeman teaches that in 
	With regard to claim 12, Freeman et al. teaches treating humans (para 140).  
	With regard to claims 14-15, Freeman et al. teaches treating with pidilizumab (para 516-517).
	With regard to claims 16-17, Freeman et al. teaches treating with MPDL3280A (para 516).  
	With regard to claim 18, Freeman et al. teaches patient with ruxolitinub (para 631). 
However, Freeman et al. does not teach that this patient population have copy number amplification of PDL1, PDL2 and JAK2 genomic nucleic acids.  
With regard to claim 11, Gatalica et al. teaches that copy number amplification can be detected in PDL1 and PDL2 (para 15, 155-156).  Gatralica et al. teaches detection of overexpression of PDL1 and PDL2 in cells from ER positive patients (p 129-130).  
	With regard to claim 11, Grigoriadis et al. teaches that population of TNBC had amplification of DNA copy number of JAK2.  In particular, figure 4 provides that there was a higher copy number of JAK2 in triple negative breast cancer cells (figure 4 p 8).  
	With regard to claim 19, Gatalica et al. teaches detection of amplification in cells (para 8) and Grigoriadis et al teaches detection of amplification in cells (figure 4).  
.  
Response to arguments
	The reply traverses the rejection.  A summary of the arguetmsn are provided below with response to arguetmsn following.  
	The reply asserts that it’s not any mammal group but rather a specific mammal that is administered (p. 1).  The reply asserts that further the inhibitor must be administered to the mammal identified as having breast cancer that comprises a copy number amplification PDL1 genomic nucleic acid, PDL3 genomic nucleic acid, and JAK2 genomic nucleic acid (p. 1).  Therefore the reply asserts that the reference does not suggest administration based upon such identification (p. 1-2).  The reply asserts that the Freeman reference does not disclose administration of antiPD1 antibody or any agent to a mammal indentified as having breast cancer and that Grigoriadis and Gatalica do not provide such teaches (p. 2).  The reply asserts that Gatalica only discloses detecting PDL1 expression in same triple negative patients (p. 3).
	These arguetmsn have been reviewed but have not been found persuasive.  


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.